 



Exhibit 10.2
MBI FINANCIAL, INC.
COMMON STOCK WARRANT
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
     This certifies that, for good and valuable consideration, receipt of which
is hereby acknowledged, ___, a Texas limited partnership (“Holder”), is entitled
to purchase, subject to the terms and conditions of this Warrant, 1,600,000
shares (the “Warrant Shares”) of common stock (the “Common Stock”) of MBI
Financial, Inc., a Nevada corporation (“Company”), in accordance with Section 2
during the period commencing as of the date hereof (“Commencement Date”) and
ending at 5:00 p.m. CST on a day sixty (60) months from such date (“Expiration
Date”), at which time this Warrant will expire and become void unless earlier
terminated as provided herein.
1. EXERCISE PRICE. The purchase price for the Warrant Shares shall be $0.40 per
share.
2. EXERCISE AND PAYMENT.
     2.1. Manner of Exercise.
            (a) From and after the Commencement Date until the Expiration Date,
the Holder of this Warrant may from time to time exercise all or any part of
this Warrant, on any Business Day, for all or any part of the number of Warrant
Shares purchasable hereunder. In order to exercise this Warrant, in whole or in
part, the Holder shall (i) deliver to the Company a written notice of the
Holder’s election to exercise this Warrant (an “Exercise Notice”), which
Exercise Notice shall be irrevocable, shall specify the number of Warrant Shares
to be purchased and shall be delivered together with this Warrant and (ii) pay
to the Company the respective Exercise Price for the Warrant Shares (the date on
which both such delivery and payment shall have first taken place being
hereinafter sometimes referred to as the “Exercise Date”). Such Exercise Notice
shall be in the form of the subscription form appearing at the end of this
Warrant as Annex A, duly executed by the Holder or its duly authorized agent or
attorney.
            (b) Upon receipt of such Exercise Notice, Warrant and payment, the
Company shall, as promptly as practicable, and in any event within five
(5) business days thereafter, execute (or cause to be executed) and deliver (or
cause to be delivered) to the Holder a certificate or certificates representing
the aggregate number of Warrant Shares issuable upon such exercise, together
with cash in lieu of any fraction of a share, as hereafter provided. The stock
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the exercising Holder shall reasonably
request in the Exercise Notice and shall be registered in the name of the Holder
or such other name as shall be designated in the Exercise Notice. This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a holder of record
of such Warrant Shares for all purposes, as of the Exercise Date.
            (c) Payment of the respective Exercise Price for the Warrant Shares
shall be made at the option of the Holder by (i) the delivery of immediately
available funds, and/or (ii) the Holder’s surrender to the Company of that
number of shares of Common Stock having an aggregate fair market

1



--------------------------------------------------------------------------------



 



value equal to or greater than the respective Exercise Price for all Warrant
Shares then being purchased (including those being surrendered), or (iii) any
combination thereof, duly endorsed by or accompanied by appropriate instruments
of transfer duly executed by Holder.
            (d) If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued, deliver to the Holder a new Warrant evidencing
the rights of the Holder to purchase the un-purchased Warrant Shares called for
by this Warrant. Such new Warrant shall in all other respects be identical with
this Warrant.
     2.2. Payment of Taxes. All Warrant Shares issuable upon the exercise of
this Warrant pursuant to the terms hereof shall be validly issued, fully paid
and non-assessable, issued without violation of any preemptive rights and free
and clear of all liens and other encumbrances (other than any created by actions
of the Holders). The Company shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issue or delivery thereof, unless such tax or charge is imposed by law upon the
Holder, in which case such taxes or charges shall be paid by the Holder and the
Company shall reimburse the Holder therefor on an after-tax basis, excluding
Holder’s income or capital gains taxes with respect to the transaction.
     2.3. Fractional. The Company shall not be required to issue fractional
shares of Common Stock upon exercise of any Warrant. As to any fraction of a
share that the Holder of one or more Warrants, the rights under which are
exercised in the same transaction, would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the same fraction of the fair market value of one
share of Common Stock on the Exercise Date.
     2.4. Continued Validity and Application. A Holder of Warrant Shares issued
upon the exercise of this Warrant, in whole or in part, including any transferee
of such Warrant Shares (other than a transferee in whose hands such Warrant
Shares no longer constitute Warrant Shares as defined herein), shall continue,
with respect to such Shares, to be entitled to all rights and to be subject to
all obligations that are applicable to such Holder by the terms of this Warrant.
3. DELIVERY OF STOCK CERTIFICATES. Within a reasonable time after exercise, in
whole or in part, of this Warrant, the Company shall issue in the name of and
deliver to the Holder, a certificate or certificates for the number of fully
paid and non-assessable Warrant Shares which the Holder shall have requested in
the Notice of Exercise or Election Notice.
4. NO FRACTIONAL SHARES. No fractional shares or scrip representing fractional
shares of Common stock will be issued upon exercise of this Warrant. If upon any
exercise of this Warrant a fraction of a share results, the Company will pay the
Holder the consideration provided by Section 2.3 herein.
5. CHARGES, TAXES AND EXPENSES. The Holder shall pay all transfer taxes or other
incidental charges, if any, in connection with the transfer of the Warrant
Shares purchased pursuant to the exercise of the Warrant hereunder, subject to
the Company’s reimbursement obligations set forth in Section 2.2 herein.
6. LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and

2



--------------------------------------------------------------------------------



 



upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant with the same terms and conditions and dated as
of such cancellation, in lieu of this Warrant.
7. SATURDAYS, SUNDAYS, HOLIDAYS, ETC. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding weekday which
is not a legal holiday.
8. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
            (a) SUBDIVISIONS, COMBINATIONS AND OTHER ISSUANCES. If the Company
shall at any time after the date hereof but prior to the expiration of this
Warrant subdivide its outstanding securities as to which purchase rights under
this Warrant exist, by split-up or otherwise, or combine its outstanding
securities as to which purchase rights under this Warrant exist, the number of
Warrant Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination. Appropriate adjustments shall also be made to the Exercise
Price payable per share, but the aggregate Exercise Price payable for the total
number of Warrant Shares purchasable under this Warrant as of such date shall
remain the same.
            (b) STOCK DIVIDEND. If at any time after the date hereof the Company
declares a dividend or other distribution on Common Stock payable in Common
Stock or other securities or rights convertible into Common Stock (“Common Stock
Equivalents”) without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of shares of Common Stock for which this Warrant may be
exercised shall be increased as of the record date (or the date of such dividend
distribution if no record date is set) for determining which holders of Common
Stock shall be entitled to receive such dividend, in proportion to the increase
in the number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend, and the Exercise Price shall be adjusted so that
the aggregate amount payable for the purchase of all the shares issuable
hereunder immediately after the record date (or on the date of such
distribution, if applicable), for such dividend shall equal the aggregate amount
so payable immediately before such record date (or on the date of such
distribution, if applicable).
            (c) OTHER DISTRIBUTIONS. If at any time after the date hereof the
Company distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or securities convertible into Common Stock), then the
Company may, at its option, either (i) decrease the per share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
share of Common Stock as determined in good faith by the Company’s Board of
Directors or (ii) provide by resolution of the Company’s Board of Directors that
on exercise of this Warrant, the Holder hereof shall thereafter be entitled to
receive, in addition to the shares of Common Stock otherwise receivable on
exercise hereof, the number of shares or other securities or property which
would have been received had this Warrant at the time been exercised.
            (d) MERGER. If at any time alter the date hereof there shall be a
merger, consolidation or other combination of the Company with or into another
corporation or entity when the Company is not the surviving corporation, then
the Holder shall thereafter be entitled to receive upon

3



--------------------------------------------------------------------------------



 



exercise of this Warrant, during the period specified herein and upon payment of
the aggregate Exercise Price then in effect, the number of shares or other
securities or property of the successor corporation resulting from such merger
or consolidation, which would have been received by Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.
            (e) RECLASSIFICATION, ETC. If at any time after the date hereof
there shall be a change or reclassification of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such change or
reclassification, which would have been received by Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.
9. NOTICE OF ADJUSTMENTS; NOTICES. Whenever the Exercise Price or number of
Warrant Shares purchasable hereunder, or associated rights, shall be adjusted in
any manner pursuant to Section 8 hereof, the Company shall execute and deliver
to the Holder a certificate setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated and the Exercise Price and number of Warrant Shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first class mail, postage prepaid) to
the Holder.
10. RIGHTS AS SHAREHOLDER. Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights as a shareholder of the Company with respect to
the Warrant Shares (except as otherwise specifically provided herein), including
(without limitation) the right to vote such shares, receive dividends or other
distributions thereon, or be notified of shareholder meetings, and the Holder
shall not be entitled to any notice or other communication concerning the
business or affairs of the Company. However, in the event of any taking by the
Company of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend) or other distribution, any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, the Company shall mail to
each Holder of this Warrant, at least ten (10) days prior to the date specified
therein, a notice specifying the date on which any such record is to be taken
for the purpose of such dividend, distribution or right, and the amount and
character of such dividend, distribution or right.
11. RESTRICTED SECURITIES. The Holder understands that this Warrant and the
Warrant Shares purchasable hereunder constitute “restricted securities” under
the federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the “1933 Act”) or an
applicable exemption from such registration. In this connection, the Holder
acknowledges that Rule 144 of the Securities and Exchange Commission (the “SEC”)
is not now, and may not in the future be, available for resale of the Warrant
and the Warrant Shares purchasable hereunder.
     Unless the Warrant Shares are subsequently registered pursuant to
Section 14, the Holder further acknowledges that the securities legend on
Exhibit A to the Notice of Exercise attached hereto shall be placed on any
Warrant Shares issued to the Holder upon exercise of this Warrant.
     Notwithstanding the foregoing, if at any time the Company proposes to
register any of its Common Stock or any other equity securities (or other
securities convertible into equity securities) of the Company under the 1933 Act
for sale to the public, whether for its own account or for the account of other
security holders or both (other than a registration on Form S-4 or Form S-8
promulgated under the

4



--------------------------------------------------------------------------------



 



Securities Act (or any successor forms thereto) or any other form not available
for registering the Warrant Shares for sale to the public), as soon as
practicable prior to the filing of such registration statement with the SEC, it
will give written notice of its intention to effect such registration (each such
notice a “Piggyback Notice”) to each Holder. Upon the written request of any
Holder, given within ten (10) days after the giving of the Piggyback Notice to
all Holders, to register any of its Warrant Shares (which request shall state
the number of shares of Warrant Shares to be so registered and the intended
method of disposition thereof), the Company will use its commercially reasonable
efforts to cause the Warrant Shares, as to which registration shall have been so
requested, to be included in the securities to be covered by the registration
statement proposed to be filed by the Company, all to the extent required to
permit the sale or other disposition by such Investor of such Warrant Shares so
registered; provided, that nothing herein shall prevent the Company from
abandoning or delaying such registration at any time.
12. CERTIFICATION OF INVESTMENT PURPOSE. Unless a current registration statement
under the 1933 Act shall be in effect with respect to the securities to be
issued upon exercise of this Warrant, the Holder covenants and agrees that, at
the time of exercise hereof, it will deliver to the Company a written
certification executed by the Holder that the securities acquired by him upon
exercise hereof are for the account of such Holder and acquired for investment
purposes only and that such securities are not acquired with a view to, or for
sale in connection with, any distribution thereof.
13. DISPOSITION OF SHARES. Holder hereby agrees not to make any disposition of
any Warrant Shares purchased hereunder unless and until:
            (a) Holder shall have notified the Company of the proposed
disposition and provided a written summary of the terms and conditions of the
proposed disposition;
            (b) Holder shall have complied with all requirements of this Warrant
applicable to the disposition of the Warrant Shares; and
            (c) Holder shall have provided the Company with written assurances,
in form and substance satisfactory to legal counsel of the Company, that (i) the
proposed disposition does not require registration of the Warrant Shares under
the 1933 Act or (ii) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act has been taken.
The Company shall NOT be required (i) to transfer on its books any Warrant
Shares which have been sold or transferred in violation of the provisions of
this Section 13 or (ii) to treat as the owner of the Warrant Shares, or
otherwise to accord voting or dividend rights to, any transferee to whom the
Warrant Shares have been transferred in contravention of the terms of this
Warrant.
14. TRANSFERABILITY.
            (a) GENERAL. This Warrant shall be transferable only on the books of
the Company maintained at its principal office in Dallas, Texas or wherever its
principal office may then be located, upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, accompanied by
proper evidence of succession, assignment or authority to transfer. Upon any
registration of transfer, the Company shall execute and deliver new Warrants to
the person entitled thereto.
            (b) LIMITATIONS ON TRANSFER. This Warrant shall not be sold,
transferred, assigned or hypothecated by the Holder except to (i) one or more
persons, each of whom on the date of transfer is an officer or partner of the
Holder; (ii) a general partnership or general partnerships, the general partners
of which are the Holder and one or more persons, each of whom on the date of
transfer is an officer of the

5



--------------------------------------------------------------------------------



 



Holder; (iii) a successor to the Holder in any merger or consolidation; (iv) a
purchaser of all or substantially all of the Holder’s assets; (v) any person
receiving this Warrant from one or more of the persons listed in this Section
14(b) at such person’s or persons’ death pursuant to will, trust or the laws of
intestate succession, or (vi) a transferee approved by the Company pursuant to
Section 13 herein. This Warrant may be divided or combined, upon request to the
Company by the Holder, into a certificate or certificates representing the right
to purchase the same aggregate number of Shares.
15. MISCELLANEOUS.
            (a) CONSTRUCTION. Unless the context indicates otherwise, the term
“Holder” shall include any transferee or transferees of this Warrant pursuant to
Section 14(b), and the term “Warrant” shall-include any and all warrants
outstanding pursuant to this Agreement, including those evidenced by a
certificate or certificates issued upon division, exchange, substitution or
transfer pursuant to Sections 8 or 14(b).
            (b) RESTRICTIONS. By receipt of this Warrant, the Holder makes the
same representations with respect to the acquisition of this Warrant as the
Holder is required to make upon the exercise of this Warrant and acquisition of
the Warrant Shares purchasable hereunder as set forth in the Form of Investment
Letter attached as Exhibit A to the Notice of Exercise attached hereto.
            (c) NOTICES. Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or three
(3) days following deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified (or
one (1) day following timely deposit with a reputable overnight courier with
next day delivery instructions), or upon confirmation of receipt by the sender
of any notice by facsimile transmission, at the address indicated below or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other parties.
            To Holder:

     
To: Company:
  MBI Financial, Inc.
 
  1845 Woodall Rodgers Freeway, Suite 1225 Dallas, Texas 75201

            (d) GOVERNING LAW. This Warrant shall be governed by and construed
under the laws of the State of Texas as applied to agreements among Texas
residents entered into and to be performed entirely within Texas.
            (e) ENTIRE AGREEMENT. This Warrant, the exhibits and schedules
hereto, and the documents referred to herein, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof
            (f) BINDING EFFECT. This Warrant and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Company and its successors and assigns, and Holder and its successors, heirs
and assigns.
            (g) WAIVER; CONSENT. This Warrant may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Warrant or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and

6



--------------------------------------------------------------------------------



 



signed by the party claimed to have given or consented thereto.
            (h) SEVERABILITY. If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and the balance shall be enforceable in accordance
with its terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



DATED: this ___day of June, 2007.

            HOLDER:
      By:         Name:         Its:        

            COMPANY:


MBI FINANCIAL, INC.
      By:         Name:         Its:      

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE TO: MBI FINANCIAL, INC.
     The undersigned hereby elects to purchase              shares of Common
Stock (“Stock”) of MBI Financial, Inc., a Nevada corporation (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price pursuant to the terms of the Warrant.
     Attached as Exhibit “A” is an investment representation letter addressed to
the Company and executed by the undersigned as required by Section 12 of the
Warrant.
     Please issue certificates representing the Shares of Stock purchased
hereunder in the names and in the denominations indicated on Exhibit “A”
attached hereto.
     Please issue a new Warrant for the unexercised portion of the attached
Warrant, if any, in the name of the undersigned.
Dated:


Name:

Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT A
To: MBI FINANCIAL, INC
     In connection with the purchase by the undersigned of ___shares of the
Common Stock (the “Stock”) of MBI FINANCIAL, INC.., a Nevada corporation (the
“Company”), upon exercise of that certain Common Stock Warrant dated as of the
___day of June, 2007, the undersigned hereby represents and warrants as follows:
     The shares of Stock to be received by the undersigned upon exercise of the
Warrant are being acquired for its own account, not as a nominee or agent, and
not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same. The undersigned further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the Stock. The undersigned believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Stock.
     The undersigned understands that the shares of Stock are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in transactions not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
“Act”), only in certain limited circumstances. In this connection, the
undersigned represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
     Without in any way limiting the representations set forth above, the
undersigned agrees not to make any disposition of all or any portion of the
Stock unless and until:
     There is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or
     (i) The undersigned shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested,
the undersigned shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act. The Company will not require an
opinion of counsel for sales made pursuant to Rule 144 except in unusual
circumstances.
     The undersigned understands the instruments evidencing the Stock may bear
the following legend:

 



--------------------------------------------------------------------------------



 



     THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
Dated:
Name:
Title:

 